EGA EMERGING GLOBAL SHARES TRUST Supplement dated April 2, 2012 to the Summary Prospectuses dated August 4, 2011, for EGShares GEMS Composite ETF EGShares Basic Materials GEMS ETF EGShares Consumer Goods GEMS ETF EGShares Consumer Services GEMS ETF EGShares Energy GEMS ETF EGShares Financials GEMS ETF EGShares Health Care GEMS ETF EGShares Industrials GEMS ETF EGShares Technology GEMS ETF EGShares Telecom GEMS ETF EGShares Utilities GEMS ETF EGShares Emerging Markets Metals & Mining ETF EGShares Emerging Markets Consumer ETF (each, a “Fund,” and collectively, the “Funds”) The following supplements the information included in the Funds’ Summary Prospectuses. The following is added to the end of the disclosure for each Fund under the heading “Principal Risks”: Treaty/Tax RiskThe Fund and the Subsidiary rely on the Double Tax Avoidance Agreement between India and Mauritius for relief from certain Indian taxes. Treaty renegotiation or legislative changes may result in higher taxes and lower returns for the Fund.
